Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the claim amendments and remarks filed / dated December 2, 2021.  


Allowable Subject Matter

The numbering of original claims 1-80 is renumbered.  Claims 8, 10, 12, 15-18, 20-21, 23 and 24-80 have been canceled, and no new claim{s} has/have been added.
  
The Office deems Applicant’s latest claim amendments to the pending claims, entered via an Examiner's amendment (below), persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).


EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To 
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (Marc Macenko, Reg. No. 71,261) on 1/12/2022.

3. The application has been amended as follows:
In the Claims:
Please AMEND claim 1 as follows: 
1.	(Currently Amended) A method performed by a wireless device relating to registering with an Internet Protocol Multimedia Subsystem, IMS, network slice or initiating a session using a IMS network slice, the method comprising:
selecting a Proxy Call Session Control Function, P-CSCF, from two or more P-CSCFs based on an identifier of a desired IMS network slice; and
sending a message to an IMS node via a radio access network, the message comprising the identifier of the desired IMS network slice, wherein sending the message comprises sending the message to the selected P-CSCF;
wherein selecting the P-CSCF from the two or more P-CSCFs based on the identifier of the desired IMS network slice comprises:
obtaining two or more Fully Qualified Domain Names, FQDNs, or two or more Internet Protocol, IP, addresses for the two or more P-CSCFs, respectively;
obtaining information that indicates one or more supported IMS network slices for each P-CSCF of the two or more P-CSCFs; and
selecting, based on the information that indicates one or more supported IMS network slices for each P-CSCF of the two or more P-CSCFs, one of the two or more P-CSCFs that supports the desired IMS network slice as the selected P-CSCF to which to send the message.

2.	(Previously Presented) The method of claim 1 wherein the message is a first registration message for registration of the wireless device with the desired IMS network slice.

3.	(Previously Presented) The method of claim 2 wherein the message comprises an Internet Protocol Multimedia Private Identity, IMPI, of the wireless device.

4.	(Previously Presented) The method of claim 3 wherein the message further comprises an Internet Protocol Multimedia Public Identity, IMPU, of the wireless device.

5.	(Previously Presented) The method of claim 3 wherein the message further comprises information that indicates a plurality of Internet Protocol Multimedia Public Identities, IMPUs, of the wireless device.

6.	(Previously Presented) The method of claim 2 further comprising sending a second registration message to an IMS node via the radio access network, the second registration message comprising an identifier of a second desired IMS network slice.

7.	(Previously Presented) The method of claim 6 wherein the first registration message and the second registration message are for a same IMPI-IMPU pair of the wireless device.

8.	(Canceled)

9.	(Previously Presented) The method of claim 6 wherein the first registration message and the second registration message are for a same IMPI of the wireless device but different IMPUs of the wireless device.

10.	(Canceled)


11.	(Previously Presented) The method of claim 6 wherein the first registration message and the second registration message are for different IMPIs of the wireless device and different IMPUs of the wireless device.

12.	(Canceled)

13.	(Previously Presented) The method of claim 2 further comprising receiving a response from the IMS node comprising a list of identifiers of IMS network slices to which the wireless device is subscribed.

14.	(Original) The method of claim 1 wherein the message is a Session Initiation Protocol, SIP, INVITE.

15-16.   (Canceled)

Please AMEND claim 17 as follows: 
17.	(Canceled)


Please AMEND claim 18 as follows: 
18.	(Canceled)


19.	(Previously Presented) The method of claim 1 wherein the identifier of the desired IMS network slice is mapped to one or more Fifth Generation System, 5GS, network slices.


20-21.	(Canceled) 



Please AMEND claim 22 as follows: 
22.	(Currently Amended) A wireless device for registering with an Internet Protocol Multimedia Subsystem, IMS, network slice or initiating a session using an IMS network slice, the wireless device comprising:
one or more transmitters and one or more receivers operable to provide wireless transmission and reception using a radio access network;
one or more processors; and
memory comprising instructions executable by the one or more processors whereby the wireless device is operable to:
select a Proxy Call Session Control Function, P-CSCF, from two or more P-CSCFs based on an identifier of a desired IMS network slice; and
send a message to an IMS node via a radio access network, the message comprising the identifier of the desired IMS network slice, wherein the wireless device is operable to send the message by being operable to send the message to the selected P-CSCF;
wherein selecting the P-CSCF from the two or more P-CSCFs based on the identifier of the desired IMS network slice comprises being operable to:
obtain two or more Fully Qualified Domain Names, FQDNs, or two or more Internet Protocol, IP, addresses for the two or more P-CSCFs, respectively;
obtain information that indicates one or more supported IMS network slices for each P-CSCF of the two or more P-CSCFs; and
select, based on the information that indicates one or more supported IMS network slices for each P-CSCF of the two or more P-CSCFs, one of the two or more P-CSCFs that supports the desired IMS network slice as the selected P-CSCF to which to send the message.



23.	(Canceled)


Please AMEND claim 18 as follows: 
24.	(Canceled)


25-28.	(Canceled)


Please AMEND claim 29 as follows: 
29.	(Canceled)


Please AMEND claim 30 as follows: 
30.	(Canceled)


31-38.	(Canceled)

Please AMEND claim 39 as follows: 
39.	(Canceled)


40.	(Canceled)


Please AMEND claim 41 as follows: 
41.	(Canceled)


42-80.	(Canceled)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451